Opinion issued July 14, 2015




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-15-00385-CR
                               NO. 01-15-00386-CR
                                    ____________

            EX PARTE DAIVION ANTHONY BANTON, Appellant


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 14-DCR-066980 and 14-DCR-066981


                           MEMORANDUM OPINION

      Counsel for appellant, Daivion Anthony Banton, has filed a motion to

dismiss these appeals. See TEX. R. APP. P. 42.2(a). Banton has signed the motion

to dismiss. We have not issued a decision in the appeals.
      Accordingly, we dismiss the appeals. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Brown, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2